Exhibit 10.1
 
 
LIMITED TECHNOLOGY LICENSE AGREEMENT


This Limited Technology License Agreement (“Agreement”) is made and entered into
this 9th day of July, 2007 (the “Effective Date”), by and between Trillennium
Medical Imaging, Inc. (“Licensor”), a Nevada corporation, whose principal office
is located at 6911 Pilliod Road, Holland, Ohio 43528, and Maclath Ltda.
(“Licensee”), a Costa Rica corporation, whose principal office is located
Edificio Colon, Paseo Colon, Piso 8, Oficina 8-4, San José, Costa Rica. Licensor
and Licensee are sometimes referred to individually as a “Party” or collectively
as the “the Parties.”


RECITALS


WHEREAS, Licensor purchases, licenses, sells and distributes the thermal imaging
cameras identified on Schedule A annexed hereto, as the same may be amended from
time to time during the Term and Renewal Term, if applicable, of this Agreement
(the “Trillennium Products”) as integrated components of one or more systems
(each a “System”) consisting of the Trillennium Products, Trillennium Product
Software (as such term is hereinafter defined), and other parts and components
manufactured or procured by Licensor (the “System Components”) (all of which are
collectively referred to hereinafter as the “Trillennium System”);


WHEREAS, Licensee desires to purchase, distribute, promote, license and/or sell
the Trillennium System worldwide, in non- embargoed countries exclusive of North
America, United Arab Emirates, Saudi Arabia, Jordan, Kuwait, Iran, Syria,
Lebanon, Egypt, Iraq, Yemen, Bahrain, Qatar, Oman (the “Territories”) for usage
or application within all medical and veterinary fields (the “Fields of Use”);


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Licensor and Licensee agree as follow:


TERMS OF AGREEMENT


1. APPOINTMENT-EXCLUSIVE LICENSE. For and in consideration of the payments and
deliveries as set forth in Schedule C hereto, Licensor hereby appoints Licensee
to be the exclusive Licensee of Trillennium Products and Trillennium Systems to
persons and entities located within the Territories who are engaged in business
within the Fields of Use (the “End Users”). Licensor agrees that in addition to
the thermal imaging cameras identified on Schedule A annexed hereto, Licensor
shall make available to Licensee all such new or additional products as shall be
marketed by Licensor from time to time during the Term or any Renewal Term
hereof on a best market price or best market rate basis.


2. TERRITORIAL LIMITATIONS. Licensee will not market, sell, or distribute
Trillennium Systems or any components thereof, separately or as a component of
any other system, outside the Territories, or to any business or person other
than End Users. This prohibition includes sales, marketing and distribution
activities via any sale, marketing or distribution channel, including the
Internet, provided, however, that the ability of persons outside of the
Territories to view any of the web pages of Licensee’s website shall not be
deemed to be a violation of this section as long as Licensee does not sell or
distribute Trillennium Systems or any components thereof to such persons.


3. TERM. Unless sooner terminated as provided herein, this Agreement shall
commence on the Effective Date and continue for a term of twenty-five years (the
“Term”).


4. OPTION TO RENEW. In the event that (a) Licensee shall give notice of its
election to renew this Agreement not later than one-hundred eighty (180) days
prior to the expiration of the Term; and (b) on the date when such notice shall
be given, Licensee shall have satisfied the Minimum Renewal Purchase Obligation
specified in Section 7.2 hereof, this Agreement shall be extended for an
additional term of twenty-five years commencing on the twenty-fifth anniversary
of the Effective Date (the “Renewal Term”).


 
 
 
 
1

--------------------------------------------------------------------------------


 
 
5. LICENSEE’S GENERAL OBLIGATIONS


5.1. Exclusive Dealings with Licensor. During the Term of this Agreement and the
Renewal Term, if applicable, and provided Licensor shall have fulfilled
Licensee’s purchase orders in a timely and commercially reasonable manner in
accord with the terms and conditions of this Agreement, Licensee shall not
purchase, lease, license or otherwise acquire, from any person or entity other
than Licensor, thermal imaging cameras or related software for use in the
Territories by End Users in any of the Fields of Use. In the event that Licensee
violates the exclusivity obligation set forth in this Section, it may continue
to purchase Trillennium Systems or components thereof on a non-exclusive basis
from Licensor, but Licensor shall be entitled to sell Trillennium Systems, or
any component thereof, directly to, or authorize other licensees or sales
representatives to sell Trillennium Systems and/or any components thereof to End
Users located within the Territories for use within the Field of Use.


5.2. Best Efforts/Training. Licensee agrees to use its best efforts to
sublicense and/or sell the Trillennium Products and/or Systems in a manner that
preserves the existing goodwill and promotes the good image of the Trillennium
System and Licensor within the Territories. Licensor agrees that it shall make
its agents or employees available to Licensee for marketing and equipment use
and training purposes or for such other and further purposes as Licensee shall
reasonably request from time to time during the Term or any Renewal Term hereof.
Licensee agrees that it shall be solely responsible for the payment of all costs
and expenses associated with Licensor so providing it agents, employees and/or
equipment as requested by Licensee.


5.3. End User Inquiries. Licensee will respond promptly to all inquiries from
End Users, including complaints and requests for additional features or
performance enhancements, and bug fixes and to advise Licensor promptly of all
such inquiries to the extent they relate to a Trillennium Product. Licensor
agrees to respond to all inquiries from End Users, including complaints and
requests for additional features or performance enhancements, and bug fixes
relating to its Products or Systems in a commercially reasonable manner.


5.4. Licenses, Authorizations, Etc. Except as otherwise provided in Section 5.6
hereof with respect to export licenses, Licensee will obtain all necessary
licenses, authorizations and approvals from all governmental authorities having
jurisdiction over Licensee and any Systems incorporating a Trillennium Product,
including but not limited to regulatory authorities similar the United States
Food and Drug Administration located throughout the Territories, for the sale
and distribution of the Trillennium Systems within the Fields of Use.


5.5. Import Documentation. In the event that any governmental authority within
the Territories requires Licensor or Licensee to obtain any import license,
permit or other documentary authorization in order for Licensor to be able to
ship Trillennium Products and/or Trillennium’s Systems into such jurisdiction,
Licensor’s shipment thereof shall be conditioned upon its receipt of evidence
satisfactory to Licensor of compliance by Licensee or Licensee’s End User with
such requirements.


5.6. Export Regulations. Licensee shall provide to Licensor on a timely basis
all information and documentation requested by Licensor in order to permit
Licensor to obtain such licenses, permits or other documentary authorizations as
may be required for the exportation or re-exportation of Trillennium Products
and/or Trillennium Systems to Licensee or Licensee’s End Users. Licensor shall,
from time to time and upon request of Licensee, promptly provide Licensee with
all such licenses, permits or other documentary authorizations or copies thereof
as may be required for the exportation or re-exportation of Trillennium Products
and/or Trillennium Systems to Licensee’s End Users in the Territories. Licensor
shall timely notify Licensee in writing of any restrictions and/or other
reporting requirements relating to the sale of Trillennium Products or
Trillennium Systems in the Territories


 
2

--------------------------------------------------------------------------------


 
 
5.7. No Re-Exportation. Licensee shall not, either directly or indirectly,
re-export any Trillennium Products or any Trillennium Systems from the
Territories to any destination to which such re-export is not permitted under a
general license established under the United States Export Administration
Regulations unless and until Licensor shall have applied for and obtained, at
the request and expense of Licensee, an individual validated license from the
Office of Export Administration of the United States Department of Commerce for
such re-export. Licensor shall notify Licensee in writing, and update such
notifications on a timely basis, of any such restrictions of the kind referred
to in this paragraph.


5.8. Lead Follow-Up. Licensee will investigate diligently all leads with respect
to potential End Users referred to it by any source, including Licensor.


5.9. Adequate Staffing. Licensee will maintain, or make provisions for, an
adequate staff of trained and qualified sales and support personnel dedicated on
a full-time basis to the sale and support of Trillennium Systems.


5.10. Royalties. Licensee agrees to pay Licensor ongoing payments (each a
“Royalty”) of  * of gross revenues received by Licensee from the sale, lease or
sublicensing of the Territory or part of the Territory, any Trillennium
Products, Trillennium Systems or any components thereof. Said Royalties are due
and payable to Licensor’s order within fifteen (15) days after the end of the
calendar month in which any such revenue is received. Any amounts not paid with
in the time due shall bear interest at the rate of one and one-half percent
(1.5%) per month until said amount(s) are paid in full. Licensor shall have the
right to audit Licensee’s books and records in accord with U. S. generally
accepted accounting principals at such times and at such places as Licensor
shall from time to time deem appropriate. Licensee shall cooperate with Licensor
and Licensor’s representatives in all such audit requests.


6. LICENSEE’S REPRESENTATIONS, WARRANTIES, AND COVENANTS. Licensee represents,
warrants, covenants, and agrees, as follows:


6.1. Licensee’s Trademarks. Licensee is and shall be during the Term and any
Renewal Term of this Agreement the sole owner of any trademarks adapted by
Licensee (the “Licensee Marks”) free and clear of all liens, claims and
encumbrances, other than liens arising from the assignment thereof as collateral
security to one or more lenders or providers of credit to Licensee. The
application of Licensee Marks, and any other trademark or trade name designated
by Licensee for inclusion on any of the Trillennium Products, the Trillennium
System or any component thereof, the sale of such Trillennium Products, the
Trillennium System or any component thereof by Licensor to Licensee and the
sale, lease, sublicensing or other disposition of such Trillennium Products by
Licensee shall not violate the trademark or other intellectual property rights
of any third party.


6.2. Adherence to Laws. Licensee will at all times perform its obligations under
this Agreement in strict accordance with all applicable laws and regulations in
the Territories and the highest commercial standards. Licensee will also comply
with the U.S. Foreign Corrupt Practices Act and all United States export control
laws, rules and regulations.


6.3. Service and Support. Licensee shall service all Trillennium Products and
Trillennium Systems sold, leased, sublicensed or otherwise disposed of in the
Territories, and shall provide customer support to the End Users thereof.


 
3

--------------------------------------------------------------------------------


 
 
6.4. Marketing and Promotion. Licensee shall use its best efforts to market and
promote the Trillennium Products in the Territories;


6.5. Corporate Authority, Etc. Licensee is a corporation duly organized and
validly existing under the laws of the Republic of Costa Rica. It has all
requisite power and authority to carry on the business it now conducts or
intends to conduct during the Term of this Agreement and the Renewal Term, if
applicable, in the Territories. The execution and performance of this Agreement
has been authorized and approved by Licensee’s Board of Directors and
constitutes a valid and binding agreement.


7. LICENSEE’S PURCHASE OBLIGATIONS.


7.1. Minimum Purchase Obligations to Maintain Exclusivity of License. Licensee
shall be obligated to purchase and pay for not less than fifty (50) Trillennium
Systems during the one (1) year period commencing on the Effective Date, and
each succeeding one (1) year period during the Term and the Renewal Term, if
applicable. In the event that Licensee fails to comply with such obligation, it
may continue to purchase Trillennium Products, Trillennium Systems or any
components thereof pursuant to this Agreement on a non-exclusive basis, but
Licensor shall also be entitled to sell Trillennium Products, Trillennium
Systems or any components thereof directly to, or authorize other licensees or
sales representatives to sell Trillennium Products, Trillennium Systems or any
component thereof to End Users located within the Territories.


7.2. Minimum Purchase Obligations to Qualify for Renewal of Term. Licensee shall
not be entitled to exercise the renewal option specified in Article 4 of this
Agreement unless, during the period of the Term which shall end on the last date
upon which notice of Licensee’s election to renew this Agreement may be given to
Licensor, Licensee shall have purchased and paid for not less than One Thousand
Two Hundred Fifty (1,250) Trillennium Systems (the “Minimum Renewal Purchase
Obligation”).


8. PRICES. The prices to be paid by Licensee from time to time for Trillennium
Products, Trillennium Systems or any components thereof will be equal to the
list prices then published by the Trillennium Product manufacturer(s) minus
seven and one-half percent (7.5%), plus all applicable taxes, fees, duties, or
other charges imposed by any government. Licensee shall be responsible for all
shipping and documentary costs relating to shipment of Trillennium Products,
Trillennium Systems or any components thereof to Licensee’s designated point of
destination. All such deliveries shall be made F.O.B. at Licensor’s point of
distribution in either Oakland, New Jersey or Holland, Ohio, or such other point
of distribution as Licensor shall designate to Licensee in writing from time to
time during the Term or any Renewal Term. All prices are in United States
Dollars and all quantities are in United States measures.


9. SALE OF PRODUCTS.


9.1. Purchase Orders. Each order for Trillennium Products, Trillennium Systems
or any components thereof (“Purchase Order”) will be in writing and addressed to
Licensor. No Purchase Order will be effective until accepted by Licensor in
writing. No Purchase Order will alter the legal terms of this Agreement.


9.2. Private Labeling of Trillennium Products. All Trillennium Products
purchased pursuant to this Agreement shall bear Licensee’s trademarks and/or
trade names, as specified in the applicable Purchase Order unless otherwise
agreed to in a writing signed by the Parties.


9.3. Terms of Purchase. Licensee shall make all payments in immediately
available funds to Licensor’s order on or before the date of shipment of any
Trillennium Product, Trillennium System or any component thereof. Licensor
reserves the right, in its sole discretion, to delay shipping additional
Trillennium Products or Trillennium Systems or any component thereof in the
event the aggregate of all past due amounts exceeds $50,000 until such time as
such aggregate past due amount, together with any accrued but unpaid interest
thereon shall be paid in full.


 
4

--------------------------------------------------------------------------------


 
9.4. Resale/License of Trillennium Products. Licensee may resell, lease or
license the use of the Trillennium Products, the Trillennium Systems or any
components thereof which it shall purchase or obtain by license pursuant to this
Agreement, either separately or as a component of a System, at such prices as
Licensee in its sole discretion shall from time to time determine, provided that
any Trillennium Products, Trillennium Systems or any components thereof which
Licensee obtains by license from Licensor may only be distributed by sub-license
in a form and content approved by Licensor in writing.


9.5. Acceptance of Trillennium Products, Trillennium Systems or any components
thereof. In the event of any shortage, damage or discrepancy in or to a shipment
of Trillennium Products, Trillennium Systems or any components thereof, Licensee
shall promptly report the same to Licensor and furnish such written evidence or
other documentation as Licensor may deem appropriate. Licensor shall not be
liable for any such shortage, damage or discrepancy unless Licensor has received
notice and substantiating evidence thereof from Licensee within forty-five (45)
days after delivery. If the substantiating evidence delivered by Licensee shall
demonstrate to Licensor’s satisfaction that Licensor is responsible for such
shortage, damage or discrepancy, Licensor shall promptly deliver additional or
substitute Trillennium Products, Trillennium Systems or any components thereof
to Licensee in accordance with the delivery procedures set forth herein, but in
no event shall Licensor be liable for any additional costs, expenses or damages
incurred by Licensee directly or indirectly as a result of such shortage, damage
or discrepancy in or to a shipment.


9.6. Licensor’s Failure to Supply Trillennium Products. In the event that
Licensee submits a Purchase Order and satisfies all of the payment and export
informational requirements imposed upon Licensee pursuant to this Agreement with
respect thereto, but Licensor fails to accept the Purchase Order or ship the
ordered Trillennium Products, Trillennium Systems or any components thereof for
any reason other than those set forth in this Agreement which would permit
Licensor to reject the Purchase Order or fail to fulfill the order, then solely
for the purpose of determining whether Licensee shall have complied with the
purchase obligations imposed upon it pursuant to Section 7.1 and/or 7.2 hereof,
the Trillennium Products identified in such Purchase Order shall be deemed to
have been purchased and paid for.


9.7. Product Changes. Licensor shall not make changes that materially affect or
alter the product specifications for any product to be marketed by Licensee
hereunder without the written concurrence of Licensee.


9.8. Risk of Loss. Risk of loss for Trillennium Products, Trillennium Systems or
any components thereof shipped by Licensor to Licensee or to Licensee’s
designated End User shall pass to Licensee upon departure from Licensor’s first
point of shipment.


10. PRODUCT SOFTWARE.


10.1. Pre-Existing Trillennium Product Software. Licensor previously created
software for use as an integrated component of its Trillennium System which it
has engineered pursuant to its own specifications and which Licensee
acknowledges and agrees is exclusively owned by Licensor. Such Trillennium
Product Software is commonly known as the “TMI Med Image 5.0 Product Software.”
All such software and all such software as has been developed and/or is
incorporated into use with the Trillennium Products or Trillennium Systems or
shall hereafter be developed and/or incorporated into use with the Trillennium
Products and/or Trillennium Systems, including but not limited to all design
characteristics and/or source code relating thereto, is Trillennium Product
Software, exclusively owned and controlled by Licensor.


 
5

--------------------------------------------------------------------------------


 
 
 
10.2. Future Software Engineering Services. In the event that Licensee asks
Licensor to create additional software during the Term or the Renewal Term, if
applicable, Licensor shall do so, and Licensee shall pay therefore, pursuant to
the terms of a separate agreement to be entered into by the Parties with respect
thereto. Any such additional software created by Licensor shall be deemed to be
Trillennium Product Software for all purposes of this Agreement. Licensee agrees
it shall not directly or indirectly participate in the creation of any software,
design characteristics and/or source code directly or indirectly competing with
Trillennium’s Product Software. Licensor further agrees that any software
enhancements, improvements, upgrades or modifications as well as any new
software developed and made available for use in Trillennium Systems shall
promptly be made available to Licensee on a best market price or best market
rate basis.


10.3. Proprietary Rights in Product Software. Licensee shall not without the
prior written consent of Licensor disclose (a) any design characteristics or
implementation detail of the Product Software or (b) any of the source code or
the Trillennium Product Software. Licensee shall not in any manner, directly or
indirectly, participate in the distribution, sale, transfer, or use of any
Trillennium Product Software or unlicensed derivations thereof, with or without
incorporation into or with any Trillennium Product or System, without Licensor’s
express written consent, which consent Licensor shall not be required to grant
and if Licensor decides, in its sole discretion, to grant the same, it may do so
on such terms and conditions as it shall determine in the exercise of its sole
discretion.


10.4. Cooperative End User Software Support. Licensor and Licensee shall use
commercially reasonable efforts to reach an agreement with respect to providing
maintenance and other customer support service to End Users of Licensee within
the Territories. There shall be a separate service and support agreement that
describes the service, recalibration and support obligations of each Party.


10.5. Public Information. Licensee agrees that the existence of a copyright
notice or patent application shall not cause or be construed as causing any
Trillennium Product Software to be deemed published or in the public domain or
as evidencing Licensor’s intent to waive any rights under law with respect to
the protection of Trillennium Product Software.


10.6. Legal Action. At either Party’s request, the other Party will cooperate
fully with the requesting Party in any and all legal actions taken by or brought
against the requesting Party to enforce or protect the requesting Party’s rights
in and with respect to any patent, trademark, copyright or other intellectual
property encompassing or incorporated into any Trillennium Product.


11. LICENSOR’S PRODUCT AND SOFTWARE WARRANTIES; LICENSOR’S REPRESENTATIONS.


11.1. Trillennium Products. Licensor will repair or replace any parts or
material contained in any Trillennium Product or Trillennium System or any
component thereof found defective as the result of flaws in design or
manufacture when reported in writing within one (1) year from the date of sale
of the subject Trillennium Product, Trillennium System or any component thereof
to Licensee. Once a return authorization is approved and assigned, Trillennium
Products, Trillennium Systems or any component thereof to be repaired under this
warranty are to be returned to Licensor with shipping charges to be prepaid by
the End User, who shall assume all risk and cost of shipping to and from
Licensor’s designated point of delivery. In the event that Licensor determines,
in its sole judgment and discretion, for purpose of repair, that an on-site
inspection is required, this warranty does not cover transportation of
factory-trained service personnel to and from the installation site or expenses
while there. The foregoing warranty shall be void if the Trillennium Product,
Trillennium System or any component thereof in question has been disassembled,
tampered with, altered or otherwise damaged, without prior written consent from
Licensor, or if considered by Licensor to have been abused or used in abnormal
conditions. The foregoing warranty shall constitute the exclusive remedy
available to Licensee and its End User and shall be considered a condition of
sale and use. Licensor shall not be liable for any loss or damage, including
loss of profit or consequential damages, resulting from or attributed to the use
of any Trillennium Product, Trillennium System or any component thereof or
resulting from a defect in design or manufacture of any Trillennium Product or
Trillennium System or any component thereof.


 
6

--------------------------------------------------------------------------------


 
 
11.2. Product Software. Licensor warrants, for a period of ninety (90) days
after delivery of a Trillennium System to an End User, and solely for the
benefit of such End User, that the Product Software will perform in all material
respects in accordance with the applicable documentation and specifications
provided to Licensee by Licensor. Licensor shall make such warranty available to
Licensee’s End Users, provided, however, that such warranty shall not apply to
any software interface, modification, installation, integration or other
software not developed and provided by Licensor. Licensor reserves the right to
charge a fee based on time, materials and costs, for all services provided
pursuant to any claim under this warranty that Licensor, in its sole discretion,
subsequently determines was not caused by a defect in the Product Software.
 
11.3. Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED IN THIS ARTICLE 11,
THE TRILLENNIUM PRODUCTS AND PRODUCT SOFTWARE AND ALL COMPONENTS THEREOF ARE
PROVIDED “AS IS.” THE EXPRESS WARRANTIES SET FORTH IN THIS SECTION ARE IN LIEU
OF ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING BUT
NOT LIMITED TO ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, CUSTOM, TRADE, QUIET ENJOYMENT, ACCURACY OF INFORMATIONAL
CONTENT, OR SYSTEM INTEGRATION, OR ANY WARRANTIES ARISING UNDER ANY OTHER LEGAL
REQUIREMENT. EXCEPT FOR THE EXPRESS WARRANTY IN SECTION 11.2, LICENSOR MAKES NO
WARRANTY THAT THE PRODUCT SOFTWARE WILL RUN PROPERLY ON ANY HARDWARE, THAT THE
PRODUCT SOFTWARE WILL MEET THE REQUIREMENTS OF LICENSEE OR AUTHORIZED END USERS,
WILL OPERATE IN THE COMBINATIONS WHICH MAY BE SELECTED FOR USE BY LICENSEE OR
AUTHORIZED END USERS, OR THAT THE SERVICES OR OPERATION OF THE PRODUCT SOFTWARE
WILL BE UNINTERRUPTED OR ERROR FREE, OR THAT ALL ERRORS WILL BE CORRECTED.


11.4. Licensor’s Representations. Licensor represents, warrants, covenants, and
agrees, as follows:
(a) Licensor is the exclusive owner and distributor of the Trillennium System,
which currently incorporates thermal imaging cameras manufactured by Mikron
Infrared Inc.
 
(b) Mikron Infrared Inc. is, based upon Licensor’s extensive due diligence, the
owner of the proprietary and patented technology incorporated in the thermal
imaging cameras it manufactures and as are currently utilized by Licensor in its
Trillennium System.


(c) Licensor has the exclusive right to distribute and license the Trillennium
System worldwide.


12. INDEMNIFICATION


12.1. Indemnification of Licensee. Licensor shall indemnify, defend and hold
harmless Licensee and its officers, directors, employees, stockholders, agents
and representatives (collectively, the “Licensee Indemnified Parties”) from and
against any loss, liability, obligation, claim, diminution in value, damage,
cost or expense, including reasonable attorneys’ fees and disbursements and
costs of investigation in connection with any claim, action, suit or proceeding
(each a “Loss”) suffered or incurred by, or asserted against, any Licensee
Indemnified Party that is attributable to, is based upon, is caused by, results
from, or in any way arises from any breach or failure to perform by Licensor of
any of its obligations, covenants or agreements set forth in this Agreement.


 
7

--------------------------------------------------------------------------------


 
 
12.2. Indemnification of Licensor. Licensee shall indemnify, defend and hold
harmless Licensor and its officers, directors, employees, stockholders, agents
and representatives (collectively, the “Licensor Indemnified Parties” and
together with the Licensee Indemnified Parties, the “Indemnified Parties”) from
and against any Loss suffered or incurred by, or asserted against, any Licensor
Indemnified Party that is attributable to, is based upon, is caused by, results
from, or in any way arises from:


(a) any breach or failure to perform by Licensee of any of its obligations,
covenants or agreements set forth in this Agreement;


(b) any inaccuracy in or breach of any covenant, agreement, representation or
warranty of Licensee contained in this Agreement, and any claim, action, suit or
proceeding by any third party alleging facts that if proven would constitute an
inaccuracy in or breach of any such covenant, agreement, representation or
warranty of Licensee, provided the same is not the result of any fault of
Licensor; or


(c) any claim, action, suit or proceeding brought by any third party (including
without limitation any governmental entity) in connection with Licensee’s
production, distribution, marketing and/or use of any Trillennium System,
provided the same is not the result of any fault of Licensor.


12.3. Indemnification Claim Procedure.
 
(a) Any Indemnified Party seeking indemnification under this Article 12 shall
give prompt written notice to the persons against whom indemnification is sought
(the “Indemnifying Party”) of the assertion of any claim by a third party or the
discovery of any fact upon which the Indemnified Party intends to base a claim
under this Article 12. The delay or failure of any Indemnified Party to provide
notice hereunder shall not in any way limit its indemnification rights hereunder
except to the extent that the Indemnifying Party demonstrates that its ability
to defend or resolve such claim is actually and materially prejudiced thereby.
Any such notice shall describe the facts and circumstances upon which the
asserted claim for indemnification is based and shall include the amount of the
indemnified Losses (or, if such amount is not then determined, a good faith
estimate thereof) and the basis for the determination of the amount of such
Losses.


(b) With respect to a third party claim:


   (i) The Indemnifying Party may, if applicable, and at the request of the
Indemnified Party shall, participate in and control the defense of any third
party claim at its own expense. If the Indemnifying Party elects to assume the
defense (whether or not obligated to) of any such claim, the Indemnified Party
may participate in such defense, but in such case the expenses of the
Indemnified Party shall be paid by the Indemnified Party. If the Indemnifying
Party shall fail to defend a third party claim or, if after commencing or
undertaking any such defense, shall fail to prosecute or shall withdraw from
such defense, the Indemnified Party shall have the right to undertake the
defense thereof at the Indemnifying Party’s expense. Notwithstanding the
foregoing, if the Indemnifying Party assumes the defense of a third party claim
and if the Indemnified Party later determines in good faith that the third party
claim is (x) likely to materially adversely affect it or its business in a
manner that may not be adequately compensated by money damages or (y) may expose
the Indemnified Party to potential obligations or Losses that may not be fully
satisfied by the Indemnifying Party, then the Indemnified Party may, by written
notice to the Indemnifying Party, assume the exclusive right to defend,
compromise, or settle such claim. If the Indemnified Party shall so assume the
exclusive right to defend, compromise, or settle such claim as it relates to the
Indemnified Party’s liability only, all attorneys’ fees and other expenses
incurred by the Indemnified Party in the defense, compromise or settlement of
such claim shall be at the Indemnifying Party’s expense.


 
8

--------------------------------------------------------------------------------


 
   (ii) The Party controlling the defense of any third party suit, action or
proceeding shall keep the other Party advised of the status of such action, suit
or proceeding and the defense thereof and shall consider in good faith
recommendations made by the other Party with respect thereto.


   (iii) The Indemnifying Party shall not settle any third party claim without
the consent (which consent shall not be unreasonably withheld or delayed) of the
Indemnified Party if any relief, other than the payment of money damages which
the Indemnifying Party shall be obligated to pay in full, would be granted
against the Indemnified Party or its Affiliates by such settlement or if the
Indemnified Party would be liable to the third party for any portion of such
settlement.


12.4. LICENSOR’S TRADEMARKS AND TRADENAMES. Licensor owns numerous trademarks
and trade names (“Trillennium Marks”), including but not limited to the
Trillennium® trademark and trade name. This Agreement does not confer or grant
to Licensee any right or license to use Trillennium Marks. Licensee expressly
covenants and agrees that it shall not use any of the Trillennium Marks for any
purpose without first obtaining Licensor’s written consent to do so.


13. DEFAULT; TERMINATION.


13.1. Events of Default. Each of the following shall constitute an Event of
Default:


(a) There shall occur any failure by Licensee to pay, when due, any sum due and
owing with respect to the purchase of Trillennium Systems or any components
thereof, it being expressly understood and agreed that Licensee’s payment
obligation hereunder arises only with respect to Trillennium Products,
Trillennium Systems or any components thereof actually ordered and not as the
result of any failure to order regardless of whether Licensee has satisfied its
minimum purchase requirements as set forth in paragraphs 7.1 or 7.2 hereinabove;
or


(b) Any covenant, representation or warranty made by Licensee or Licensor in
this Agreement shall prove to have been untrue or incorrect in any material
respect; or


(c) Licensee shall fail to perform any of the agreements or obligations imposed
upon it pursuant to this Agreement, provided, however, that Licensee’s failure
to comply with the purchase obligations set forth in Article 7 hereof shall not
constitute or be deemed to be an Event of Default which would entitle Licensor
to exercise any of the remedies specified in Section 13.2 hereof; or


(d) Licensor shall fail to perform any of the agreements or obligations imposed
upon it pursuant to this Agreement; or


(e) Licensee or Licensor shall


(i) voluntarily dissolve, liquidate or terminate operations or apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of all or of a substantial part of its assets;
 
(ii) admit in writing its inability, or be generally unable, to pay its debts as
the debts become due;


(iii) make a general assignment for the benefit of its creditors;


(iv) commence a voluntary case under the federal Bankruptcy Code (as now or
hereafter in effect); or


(v) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts, (vi) fail to controvert in a timely and appropriate manner, or
acquiesce in writing to, any petition filed against it in an involuntary case
under the federal Bankruptcy Code, or (vii) take any corporate action for the
purpose of effecting any of the foregoing; or


 
9

--------------------------------------------------------------------------------


 
(f) An involuntary petition or complaint shall be filed against Licensee or
Licensor seeking bankruptcy relief or reorganization or the appointment of a
receiver, custodian, trustee, intervener or liquidator of Licensee, of all or
substantially all of its assets, and such petition or complaint shall not have
been dismissed within 60 days of the filing thereof; or an order, order for
relief, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving or ordering any of the
foregoing actions.


13.2. Rights and Obligations upon Licensee’s or Licensor’s Default. Upon the
occurrence of any of the Events of Default specified below, Licensor or
Licensee, as the case may be, shall have the following rights and obligations:


(a) Upon occurrence of an Event of Default specified in Sections 13.1(a), (e) or
(f), to terminate this Agreement immediately upon the giving of notice thereof
to the non-defaulting Party.


(b) Upon occurrence of an Event of Default specified in Section 13.1(b), (c) or
(d), to terminate this Agreement on the fifteenth (15th) day after notice of
such termination shall be given to Licensee or Licensor, as the case may be,
unless within such period of time, the defaulting Party shall have cured the
Default specified in such notice.


(c) Termination of this Agreement shall not release the defaulting Party from
the obligation to make payment of all amounts then or thereafter due and payable
to Licensor hereunder.


(d) Licensor shall have the right at its option to cancel any or all accepted
purchase orders which provide for delivery after the effective date of any such
termination.


14. CONFIDENTIALITY. Licensee and Licensor both acknowledge a duty of care to
each other. Each Party’s trade secrets and business information, including but
not limited to customer lists, management information, and strategies and plans,
that become known to the other are to be treated as confidential, are to be used
solely in connection with the performance of this Agreement, and are not to be
disclosed to anyone other than Licensee’s or Licensor’s officers and employees,
as the case may be, who require access to the confidential information to
perform their obligations under this Agreement. On termination of this
Agreement, each Party shall deliver to the other all confidential information
and materials and all copies thereof. The duty of confidentiality will survive
the termination of this Agreement.


15. SUSPENSION OF PERFORMANCE. Whenever a Party’s performance of its
obligations, other than those obligations involving payments for goods
delivered, are substantially impaired by reason of circumstances beyond the
reasonable control of such Party, including but not limited to failures or delay
caused by the other Party, acts of God (including without limitation, flood or
earthquake), war, embargo, strike, labor disturbance, riot, public disorder,
terrorism, catastrophes of fire or explosion, local or foreign laws or
regulations not existing at the time of execution of this Agreement, inability,
beyond the party’s ability to control, to secure materials or transportation
facilities, or the intervention of any governmental authority, then such
performance will be excused during the course of such events and for a
reasonable time thereafter. To assert the right to suspend performance, a Party
must provide notice to the other Party within seven (7) days of the event
justifying the suspension. The Parties will make commercially reasonable efforts
to minimize the impact of such events, and the party receiving such notification
shall be entitled to suspension of its performance during such period of
interruption.
 
 
10

--------------------------------------------------------------------------------


 
 
Additionally, Licensor agrees that it shall notify Licensee within three (3)
business days of its receipt of any impending or threatened interruption in the
supply of any components, which would impair Licensor’s ability to deliver
Trillennium Systems in accord with the terms of this Agreement.


16. DISPOSITION PERIOD. If this Agreement is terminated for any reason, Licensee
will have One Hundred Twenty (120) days to dispose of its remaining inventory of
Trillennium Products or Trillennium Systems or any components thereof in a
manner consistent with the terms of this Agreement. If Licensee is unable to
sell all remaining inventory within this period, Licensor will make reasonable
efforts to find a third party buyer or otherwise dispose of the inventory.


17. GOVERNING LAW. All matters arising out of or relating to this Agreement and
the transactions contemplated hereby (including without limitation its
interpretation, construction, performance and enforcement) shall be governed by
and construed in accordance with the internal laws of the State of Ohio without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Ohio or any other jurisdiction) that would cause the application of
laws of any jurisdictions other than those of the State of Ohio to be applied.


18. SUBMISSION TO JURISDICTION. Each of the Parties to this Agreement:


(a) submits to the personal jurisdiction of the courts of the State of Ohio in
Lucas County or the United States District Court for the Northern District of
Ohio located in Toledo, Ohio, in any action or proceeding arising out of or
relating to this Agreement or any of the transactions contemplated by this
Agreement;


(b) agrees that all claims in respect of such action or proceeding may be heard
and determined in any such court;


(c) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; and


(d) agrees not to bring any action or proceeding arising out of or relating to
this Agreement or any of the transaction contemplated by this Agreement in any
other court.


Each of the Parties hereto waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other Party with respect
thereto. Any Party hereto may make service on the other Party by sending or
delivering a copy of the process to the Party to be served at the address and in
the manner provided for the giving of notices in Section 19. Nothing in this
Section 18, however, shall affect the right of any Party to serve legal process
in any other manner permitted by law.


19. NOTICES. All notices, and other communications required in this Agreement
will be in writing and will be sent by certified mail, postage prepaid, return
receipt requested, by a recognized international courier service or by
electronic communication. Notices will be sent to the addresses shown at the
beginning of this Agreement, or to any other address a Party may designate by
notice in accordance with this Section. Notices will be deemed delivered when
(a) the return receipt is signed, delivery is refused, or the notice is
designated by the postal authority as not deliverable; (b) on the date of
delivery recognized by an international courier service; (c) or on the date of
transmission if sent by electronic communication. Notwithstanding the above,
electronic notices and Purchase Orders sent to Licensor will only be deemed
delivered when their delivery or acceptance is formally acknowledged by return
notice from Licensor to Licensee.


20. INDEPENDENT CONTRACTOR. Nothing herein shall be deemed to constitute
Licensor and Licensee as partners or otherwise associated in or with the
business of the other. Licensee is and will always remain an independent
contractor and neither Party shall be liable for any debts, obligations, or
liabilities of the other. Neither Party is authorized to incur debts or other
obligations of any kind on the part of or as agent for the other. It is
expressly recognized that no fiduciary relationship exists between the Parties.


 
11

--------------------------------------------------------------------------------


 
 
21. WAIVERS. The failure or delay of either Party to require performance by the
other of any provision of this Agreement will not affect the right of that Party
to require performance of that provision or to exercise any right, power, or
remedy under this Agreement. A waiver regarding a breach of a provision of this
Agreement is not to be construed as a waiver of any continuing or succeeding
breach of that provision, a waiver of the provision itself, or a waiver of any
right, power, or remedy under this Agreement.


22. SURVIVAL. All agreements, representations, and warranties made in this
Agreement or made in writing pursuant to this Agreement will survive the
termination or execution and delivery of this Agreement and the consummation of
the transactions contemplated herein and hereby.


23. SEVERABILITY. If any provision of this Agreement is contrary to, prohibited
by, or deemed invalid under applicable laws or regulations, only that provision
will be deemed omitted to the extent it is contrary, prohibited, or invalid, and
the remainder of the Agreement will be given full force and effect so long as
the Agreement does not then fail in its essential purpose or purposes. The
Parties agree that they will negotiate in good faith to replace any invalid or
unenforceable provision or provisions with suitable provisions to maintain the
economic purposes and intentions of this Agreement.


24. BINDING EFFECT. The terms and provisions of this Agreement are binding upon
and shall inure to the benefit of the Parties, their respective legal
representatives, successors, and permitted assigns.


25. AMENDMENTS; SCHEDULES. This Agreement and the Schedules annexed hereto may
only be amended by a writing that makes specific reference to this Agreement and
that is signed by the Party against whom enforcement is sought.


26. ASSIGNMENT. Licensee shall not assign this Agreement, or delegate its
obligations hereunder without first having received Licensor’s consent thereto.


27. AUTHORITY AND LEGAL COMPLIANCE. Licensor represents and warrants that it has
the full and unrestricted legal authority to enter into and perform all of its
obligations as set forth herein and further that it shall comply with all
applicable laws, rules and regulations applicable to this Agreement and its
relationship with Licensee.


 IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of
the day and year written above.
 
 
 
“Licensor”
Trillennium Medical Imaging, Inc.
         
 
By:  /s/  John Antonio

--------------------------------------------------------------------------------

Name: John Antonio
Title: President and C.E.O.
             
“Licensee”
Maclath LTDA 
         
By: /s/ Seth Bogner

--------------------------------------------------------------------------------

Name: Seth Bogner
Title: Managing Director
 

 
 


12

--------------------------------------------------------------------------------




Schedule A
Trillennium Products




The following models of Licensor’s thermal imaging cameras and any equivalent or
future models marketed by Licensor in replacement thereof during the Term of the
Agreement, and the Renewal Term, if applicable, are designated as Trillennium
Products for purposes of the Agreement:


All Trillennium thermal imaging cameras


Model 7500
Model 7800




(End of Schedule A)




 

--------------------------------------------------------------------------------




 








Schedule B
Fields of Use




Medical and Veterinary applications




(End of Schedule B)




 

--------------------------------------------------------------------------------


 


Schedule C
Consideration


(a) Within one (1) business day following Licensee’s receipt of an original of
this Agreement executed by Licensor (the “First Payment Date”), Licensee shall
pay to Licensor’s order, in immediately available funds, the principal sum of
Seventy-Five Thousand Dollars ($75,000), and within five (5) business days after
the First Payment Date, Licensee shall pay to Licensor’s order, in immediately
available funds, the principal sum of Twenty-Five Thousand Dollars ($25,000) .


(b) No later than sixty (60) days after the First Payment Date, Licensee shall
pay to Licensor’s order, in immediately available funds, the principal sum of
One Hundred and Twenty-Five thousand Dollars ($125,000).


(c) Unless otherwise extended in accordance with the terms hereof, Licensee
shall, no later than ninety (90) days after the First Payment Date, pay to
Licensor’s order, in immediately available funds, the principal sum of  Two
Million Six Hundred and Fifty Thousand Dollars ($2,650,000).
 
(d) Provided Licensee is not in default of any of the terms and conditions of
this Agreement and further provided that Licensee gives Licensor no less than
ten (10) days’ written notice in each instance of its election to extend
pursuant to this paragraph, Licensee may extend the deadline for payment of the
balance of Two Million Six Hundred and Fifty Thousand Dollars ($2,650,000) due
pursuant to paragraph (d) above as follows:
 
i.  
by payment to Licensor’s order, in immediately available funds, of the principal
sum of One Hundred and Twenty-Five Thousand Dollars ($125,000) for an initial
thirty (30) day extension;
ii.  
by payment to Licensor’s order, in immediately available funds, of the principal
sum of One Hundred and Fifty Thousand Dollars ($150,000).for a second thirty
(30) day extension;



iii.  
by payment to Licensor’s order, in immediately available funds, of the principal
sum of One Hundred and Fifty thousand Dollars ($150,000). for a third thirty
(30) day extension.



Licensor understands and agrees that each of the extension payments described in
the preceding subparagraphs (e)(i) through (e)(iii), inclusive, shall be
credited against the Two Million Six Hundred and Fifty Thousand Dollars
($2,650,000)  due pursuant to paragraph (d) above.
 
    (e)Failure to make all payments in full pursuant to paragraphs (a) through
(d) above when due, except as may be extended only in accord with paragraph (e)
above, shall be considered an Event of Default and all of Licensee’s rights
under this Agreement shall terminate without recourse against Licensor or right
to refund of any payments or deliveries made to Licensor; provided, however,
that such termination shall not be effective unless and until Licensor has in
each such instance served Licensee with not less than ten (10) days’ written
notice of default and a right to cure such default within such notice period,
and Licensee has failed to cure the default within such cure period.
 
    (f) In addition to the payments of monies due Licensor as set forth in
paragraphs (a) through (d) above, Licensee shall issue to Licensor’s order, no
later than the First Payment Date, such quantity of shares of Licensee’s voting,
restricted and unregistered common stock (the “Licensee Shares”) as required to
constitute, in the aggregate, a total value of * based on the average closing
price per share of Licensee’s registered common stock for the first five (5)
days of public trading thereof.




 

--------------------------------------------------------------------------------


 
 
Schedule C
Page Two




(g) Licensor understands and agrees that when the Licensee Shares become
eligible for lifting of restriction and resale in the open market, Licensor
shall sell no more than Twenty Million Dollars ($20,000,000) of the total number
of shares issued pursuant to the preceding paragraph (g) in any one (1) calendar
month. In furtherance of this paragraph, Licensor agrees to execute and deliver
to Licensee such leakout agreements from time to time as Licensee may require in
furtherance of Licensee’s strategic operating plans.


(h) Failure to make delivery of all shares of stock in accordance with the
foregoing paragraph (g) of this Schedule C shall be considered an Event of
Default and all of Licensee’s rights under this Agreement shall terminate
without recourse against Licensor or right to refund of any payments or
deliveries made to Licensor, provided, however, that such termination shall not
be effective unless and until Licensor has served Licensee with not less than
ten (10) days’ written notice of default and a right to cure such default within
such notice period, and Licensee has failed to cure the default within such cure
period.






(End of Schedule C)




 
 
 
 

 
 
 
 
 

 
 